Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see p. 11, filed 23 February 2021, with respect to claim 1 have been fully considered and are persuasive. The rejections of claim 1 and the claims depending from claim 1 have been withdrawn. 
With respect to claim 19, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, a flow restrictor channel arranged to interconnect the outer and inner chamber and the vapor-transfer module is formed to include a fluid-conducting passageway that is arranged to interconnect the inner chamber of the breather-valve module and an interior region of the diesel exhaust fluid tank and is elongated to provide spatial means for locating the outer chamber of the breather-valve module at a far enough distance from the diesel exhaust fluid tank to block transfer of any sloshing liquid diesel exhaust fluid in the diesel exhaust fluid tank into the outer chamber via the fluid-conducting passageway, inner chamber, and the flow restrictor channel.
The reasons above, in conjunction with the amendment of the previously objected-to claims to be in independent form to incorporate the limitations that are not anticipated or obvious without improper hindsight by the prior art of record, have placed the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
01 March 2021